United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE ARMY, REDSTONE
ARSENAL, Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-473
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from the November 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied waiver of
recovery of an overpayment of compensation.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly denied waiver of a $14,343.21 overpayment from
October 11, 2002 to November 21, 2009 and properly determined the rate of recovery from
continuing compensation.
1
2

5 U.S.C. § 8101 et seq.

On January 5, 2011 the Clerk of the Board asked appellant to confirm by no later than January 20, 2011 whether
she still desire to attend, at her expense, an oral argument in Washington, DC. The Clerk notified her that if he did
not receive her response by that date, the Board would decide her appeal on the record without oral argument.
Appellant did not respond within the allotted time.

FACTUAL HISTORY
On December 5, 1984 appellant, then a 35-year-old file clerk, sustained an injury in the
performance of duty when she tried to move a broken file shelf. OWCP accepted her claim for
lumbosacral strain and a ruptured L4-5 disc, left. Appellant suffered several recurrences of
disability and received compensation for temporary total disability at the augmented rate for
dependents.
On May 3, 2010 OWCP made a preliminary determination that appellant received a
$14,343.21 overpayment from October 11, 2002 to November 21, 2009. It explained that her
husband died on October 11, 2002, but she continued to receive compensation at the augmented
rate for dependents. OWCP found that appellant was at fault in creating the overpayment.
In a decision dated November 9, 2010, OWCP’s hearing representative found that
appellant did receive a $14,343.21 overpayment from October 11, 2002 to November 21, 2009
because she continued to receive compensation at the augmented rate for dependents after her
husband’s death. He found, however, that appellant was not at fault in the matter. OWCP’s
hearing representative denied waiver on the grounds that appellant’s monthly expenses exceeded
her monthly income by $224.27, accepting the reasonable figures she provided in her testimony
during a September 1, 2010 telephonic hearing. He found that appellant could repay the debt
through deductions of $125.00 each four weeks from her periodic rolls payment. OWCP’s
hearing representative noted that this still left appellant with more than $50.00 a month in
discretionary income.
On appeal, appellant argues that she did nothing wrong. She explains that OWCP did not
follow up on the information she provided about her husband’s death. Appellant adds that it
pays her $1,258.00 a month, not $1,362.28.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 Compensation for total disability is paid at
the rate of 66⅔ percent of monthly pay.4 A disabled employee with one or more dependents is
entitled to have basic compensation for disability augmented to 75 percent.5
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.6 OWCP may consider waiving an overpayment
only if the individual to whom it was made was not at fault in accepting or creating the

3

5 U.S.C. § 8102(a).

4

Id. § 8105.

5

Id. § 8110(b).

6

Id. § 8129(a).

2

overpayment.7 If OWCP finds that the recipient of an overpayment was not at fault, repayment
will still be required unless: (1) adjustment or recovery of the overpayment would defeat the
purpose of FECA; or (2) adjustment or recovery of the overpayment would be against equity and
good conscience.8
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed the resource base of $4,800.00 for an individual.9
An individual is deemed to need substantially all of her current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00. In other words, the amount of monthly funds available for debt repayment is
the difference between current income and adjusted living expenses (i.e., ordinary and necessary
living expenses plus $50.00).10
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes her position for the worse.11 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.12
Whenever an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or her attention is called to same. If no refund is made, OWCP shall
decreased later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.13

7

20 C.F.R. § 10.433(a).

8

Id. § 10.434.

9

Id. §10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
11

20 C.F.R. § 10.437(b).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).
13

20 C.F.R. § 10.441(a).

3

ANALYSIS
Appellant does not dispute the fact or amount of the overpayment. Though she was not
entitled to compensation at the augmented rate for dependents after her husband died, OWCP
continued to pay compensation at the augmented rate from October 11, 2002 to
November 21, 2009. Payment records and worksheets document that this error caused an
overpayment of $14,343.21 during the period. The Board will therefore affirm OWCP’s
November 9, 2010 decision on the issues of fact and amount of overpayment.
The primary issue, at least the one appellant seems most concerned about on appeal, is
whether she was at fault in the matter. OWCP found so in its preliminary determination, but
upon further consideration OWCP’s hearing representative concluded that appellant was not at
fault in the matter. To use her words on appeal, she “did nothing wrong.” It was OWCP that
made the mistake. That does not mean, however, that appellant may keep money that does not
belong to her. The law still requires repayment unless: (1) adjustment or recovery of the
overpayment would defeat the purpose of FECA; or (2) adjustment or recovery of the
overpayment would be against equity and good conscience.
Appellant completed an overpayment recovery questionnaire listing her monthly income
and expenses, and she testified as to her income and expenses during the telephonic hearing.
OWCP’s hearing representative accepted her testimony as reasonable, but because she failed to
document her expenses, he accepted the lower end of any range she provided. As the difference
between her monthly income and monthly expenses was (roughly) $224.27, appellant is deemed
not to need substantially all of her current income to meet current ordinary and necessary living
expenses. Recovery of the overpayment will therefore not defeat the purpose of FECA. Because
there is no evidence that appellant gave up a valuable right or changed her position for the worse
in reliance on the overpaid amount, recovery of the overpayment is not against equity and good
conscious. As appellant is thus not eligible for waiver, the Board will affirm OWCP’s
November 9, 2010 decision on that issue.
In the absence of waiver, FECA requires OWCP to recover the debt by decreasing later
payments, to which appellant is entitled. OWCP’s hearing representative was aware of the
extent of her future payments, her rate of compensation and her financial circumstances. He
explained that if appellant repaid the debt at a rate of $125.00 a month, she would still have over
$50.00 a month in discretionary income.14 The Board therefore finds that OWCP has properly
taken into account relevant factors so as to minimize any hardship while still recovering the debt
in a reasonably timely manner. The Board will affirm its November 9, 2010 decision on the
issue of rate of recovery.
Appellant argues on appeal that she “did nothing wrong.” OWCP agrees. It was OWCP
that created the overpayment by not following through on the paperwork she submitted. As the
Board has explained, this does not entitle appellant to money mistakenly paid to her. The law
requires OWCP to recovery the debt. As for the compensation she receives, the record shows
that when OWCP issued its November 9, 2010 decision, it was paying appellant $1,258.00 in
14

This would leave something of a buffer for expenses that tend to fluctuate or arise unexpectedly.

4

compensation every 28 days. For example, with a check dated November 20, 2010, OWCP paid
appellant $1,258.00 for the period October 24 to November 20, 2010, which was 28 days. This
is the equivalent of $1,362.83 a month ($1,258.00 x 13/12).
CONCLUSION
The Board finds that OWCP properly denied waiver of the recovery of a $14,343.21
overpayment from October 11, 2002 to November 21, 2009 and properly determined the rate of
recovery from continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

